     Case 5:19-cv-01431-JGB-SP Document 9 Filed 09/03/19 Page 1 of 6 Page ID #:38



 1   John R. Lawless (State Bar No. 223561)
     JLawless@kslaw.com
 2   KING & SPALDING LLP
 3   633 West Fifth St., Suite 1600
     Los Angeles, CA 90071
 4   Telephone: (213) 443-4352
 5   Facsimile: (213) 443-4310

 6 Attorney for Defendants
 7 Capital One Financial Corporation,
   Capital One, N.A., Capital One Bank
 8 (USA), N.A.

 9

10                          UNITED STATES DISTRICT COURT
11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                    EASTERN DIVISION
13
     CHRISTINA LABAJO and MARY                 Case No. 5:19-cv-01431-JGB-SP
14   YOON, on behalf of all others similarly
15   situated,
                                               DEFENDANTS’ UNOPPOSED
16                                             MOTION TO STAY OR, IN
17                      Plaintiffs,            THE ALTERNATIVE, FOR AN
                                               EXTENSION OF TIME TO
18         v.                                  RESPOND TO THE
19                                             COMPLAINT;
     CAPITAL ONE FINANCIAL                     DECLARATION OF JOHN R.
20   CORPORATION,                              LAWLESS IN SUPPORT
21   CAPITAL ONE, N.A., and CAPITAL
     ONE BANK (USA), N.A.,                     Complaint Filed: August 1, 2019
22

23                      Defendants.

24

25

26

27

28
                       UNOPPOSED MOTION TO STAY OR EXTEND TIME
                             CASE NO. 5:19-CV-01431-JGB-SP
     Case 5:19-cv-01431-JGB-SP Document 9 Filed 09/03/19 Page 2 of 6 Page ID #:39



 1                        DEFENDANTS’ UNOPPOSED MOTION
                      TO STAY OR, IN THE ALTERNATIVE, FOR AN
 2                EXTENSION OF TIME TO RESPOND TO THE COMPLAINT
 3            Defendants Capital One Financial Corporation, Capital One, N.A., and Capital
 4   One Bank (USA), N.A. (collectively, “Capital One”) request that the Court stay all
 5   proceedings and deadlines in this action pending resolution of the motions for transfer
 6   and consolidation under 28 U.S.C. § 1407 that are currently pending before the Judicial
 7   Panel on Multidistrict Litigation (“JPML”). The JPML will hear oral argument on the
 8   Section 1407 motions on September 26, 2019, and Capital One anticipates an order
 9   regarding transfer and consolidation of this case and other related cases to be issued
10   shortly thereafter. Plaintiffs have advised Capital One that they agree to the requested
11   stay.1
12            This case is one of over 50 putative class actions filed in connection with the cyber
13   incident that Capital One announced on July 29, 2019. Plaintiffs filed the Complaint in
14   this case on August 1, 2019; Capital One was served with the Complaint on August 19,
15   2019; and Capital One’s deadline to respond to the Complaint is currently September 9,
16   2019.
17            On July 31, 2019, plaintiffs in a related case, Fadullon v. Capital One Financial
18   Corporation, et al., Case No. 2:19-cv-01189 (W.D. Wash., filed July 30, 2019), filed a
19   motion for consolidation and transfer under 28 U.S.C. § 1407 with the JPML in In re
20   Capital One Consumer Data Breach Litigation, MDL No. 2915 (J.P.M.L. July 31, 2019)
21   (“In re Capital One”). See In re Capital One, Dkt. No. 1. That motion seeks to have
22   related actions arising out of the Capital One cyber incident, including this case,
23   consolidated with the Fadullon case and transferred to the Western District of
24   Washington for pretrial proceedings. Subsequently, plaintiffs in other related cases have
25   filed briefs in the In re Capital One matter that support transfer and consolidation, but
26
     1
    By this motion, seeking only to stay the proceedings in this case or to extend
27
   Defendants’ response deadline, Defendants do not intend to waive, and hereby preserve,
28 all defenses, including defenses based on lack of personal jurisdiction and lack of venue.
                                                2
                            UNOPPOSED MOTION TO STAY OR EXTEND TIME
                                  CASE NO. 5:19-CV-01431-JGB-SP
     Case 5:19-cv-01431-JGB-SP Document 9 Filed 09/03/19 Page 3 of 6 Page ID #:40



 1   seek other transferee courts, including the Eastern District of Virginia (id. at Dkt. Nos. 5
 2   and 7) and the District of the District of Columbia (id. at Dkt. No. 8). Numerous notices
 3   of related actions have also been filed in In re Capital One, and additional related cases
 4   continue to be filed and are in the process of being noticed to the JPML as potential tag-
 5   along actions.
 6         Given that over 50 putative class actions have been filed, all related to the same
 7   underlying event and asserting the same or substantially similar factual allegations, the
 8   JPML is highly likely to grant the motions for transfer and consolidation. If it does, to
 9   conserve the parties’ resources and promote judicial economy, this case will be
10   consolidated with the other putative class actions for centralized pretrial proceedings in
11   a single transferee court. Under these circumstances, “courts ‘frequently grant stays
12   pending a decision by the MDL Panel regarding whether to transfer a case.’” Jones v.
13   Sanofi US Servs., Inc., No. 18-cv-8268, 2018 WL 6842605, at *1 (C.D. Cal. Nov. 19,
14   2018) (quoting Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 809 (N.D. Cal.
15   1998)); see also Dean v. Colgate-Palmolive Co., 2016 WL 7647687, at *4 (C.D. Cal.
16   Aug. 18, 2016) (granting stay pending JPML decision due to principles of judicial
17   economy and prejudice to the parties); Ernyes-Kofler v. Sanofi S.A., No. 5:16-cv-07307,
18   2017 WL 813506 (N.D. Cal. Mar. 2, 2017) (granting stay pending JPML’s resolution of
19   Section 1407 motion in the interests of judicial economy and efficiency). Indeed, as this
20   Court has recognized, “a majority of courts have concluded that it is often appropriate to
21   stay preliminary pretrial proceedings while a motion to transfer and consolidate is
22   pending with the MDL Panel.” Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1362 (C.D.
23   Cal. 1997); see also Clinton v. Gov’t Employees Ins. Co., No. 2:16-cv-430, 2016 WL
24   9308421, at *1 (E.D. Va. Nov. 23, 2016) (“[C]ourts frequently grant stays in cases when
25   an MDL decision is pending.”) (internal quotation marks omitted); Bonefant v. R.J.
26   Reynolds Tobacco Co., No. 07-60301-CIV, 2007 WL 2409980, at * 1 (S.D. Fla. July 31,
27   2007) (“[I]t is common practice for courts to stay an action pending a transfer decision
28   by the JPML.”).
                                             3
                         UNOPPOSED MOTION TO STAY OR EXTEND TIME
                               CASE NO. 5:19-CV-01431-JGB-SP
     Case 5:19-cv-01431-JGB-SP Document 9 Filed 09/03/19 Page 4 of 6 Page ID #:41



 1         Capital One further notes that it has filed, or will file, a motion to stay in each of
 2   the related putative class actions until the JPML rules on the Section 1407 motions for
 3   consolidation and transfer. As of the time of filing, at least twenty of Capital One’s
 4   motions to stay have been granted in other related cases. See, e.g., Berger v. Capital One
 5   Fin. Corp., No. 1:19-cv-2298 (D.D.C. Aug. 22, 2019) (minute entry granting motion to
 6   stay pending JPML’s decision regarding transfer); Lipskar v. Capital One Fin. Corp., No.
 7   1:19-cv-2328 (D.D.C. Aug. 22, 2019) (same); Tadrous v. Capital One Fin. Corp., No.
 8   1:19-cv-2292 (D.D.C. Aug. 22, 2019) (same); Francis v. Capital One Fin. Corp., No.
 9   8:19-cv-1898 (M.D. Fla. Aug. 21, 2019), ECF No. 11 (granting Capital One’s motion and
10   staying case until the JPML resolves the pending motion to consolidate and transfer);
11   Anthony v. Capital One Fin. Corp., No. 3:19-cv-608 (E.D. Va. Aug. 20, 2019), ECF No.
12   10 (same); Dames v. Capital One Fin. Corp., No. 3:19-cv-607 (E.D. Va. Aug. 20, 2019),
13   ECF No. 15 (same); Cox v. Capital One Fin. Corp., No. 1:19-cv-1042 (E.D. Va. Aug.
14   20, 2019), ECF No. 6 (same); Hun v. Capital One Fin. Corp., No. 1:19-cv-4436
15   (E.D.N.Y. Aug. 20, 2019) (minute entry granting Capital One’s motion to stay); Busby v.
16   Capital One Fin. Corp., No. 1:19-cv-1062 (E.D. Va. Aug. 16, 2019), ECF No. 11
17   (granting Capital One’s motion to stay); Heath v. Capital One Fin. Corp., No. 3:19-cv-
18   555-JAG (E.D. Va. Aug. 16, 2019), ECF No. 14 (granting opposed motion to stay and
19   staying eight additional related cases pending decision from the JPML); Hilker v. Capital
20   One Fin. Corp., No. 1:19-cv-995-RDA-JFA (E.D. Va. Aug. 16, 2019), ECF No. 15
21   (staying related case pending decision from the JPML); Aminov v. Capital One Fin.
22   Corp., No. 1:19-cv-1006 (E.D. Va. Aug. 16, 2019), ECF No. 9 (same).
23          Here, too, a short stay of proceedings until the JPML resolves the pending Section
24   1407 motions will promote judicial economy and sound judicial administration, avoid
25   duplicative pretrial proceedings and potentially inconsistent pretrial rulings, and prevent
26   prejudice to both Plaintiffs and Capital One. Moreover, both Capital One and the
27   Plaintiffs agree to a stay.
28                                         *     *      *
                                              4
                          UNOPPOSED MOTION TO STAY OR EXTEND TIME
                                CASE NO. 5:19-CV-01431-JGB-SP
     Case 5:19-cv-01431-JGB-SP Document 9 Filed 09/03/19 Page 5 of 6 Page ID #:42



 1         Capital One respectfully requests that this Court stay all proceedings in this matter
 2   until the JPML rules on the transfer of this case. In the alternative, should the Court
 3   decline to stay these proceedings, in order to afford Capital One adequate time to prepare
 4   an answer or response to the Complaint, Capital One requests that the Court extend its
 5   deadline to answer or respond to the Complaint to 30 days from an order denying the
 6   motion to stay. Capital One’s deadline to respond to the Complaint has not been extended
 7   previously. A proposed order is attached for the Court’s consideration as Exhibit A.
 8         Respectfully submitted, this 3rd day of September, 2019.
 9

10
                                               /s/ John R. Lawless
                                               John R. Lawless
11                                             KING & SPALDING LLP
                                               633 West Fifth St., Suite 1600
12
                                               Los Angeles, CA 90071
13                                             Telephone: (213) 443-4352
                                               Facsimile: (213) 443-4310
14
                                               jlawless@kslaw.com
15
                                               Attorney for Defendants
16

17

18

19

20

21

22

23

24

25

26

27

28
                                             5
                         UNOPPOSED MOTION TO STAY OR EXTEND TIME
                               CASE NO. 5:19-CV-01431-JGB-SP
     Case 5:19-cv-01431-JGB-SP Document 9 Filed 09/03/19 Page 6 of 6 Page ID #:43



 1     DECLARATION OF JOHN R. LAWLESS IN SUPPORT OF DEFENDANTS’
 2                         MOTION TO STAY

 3   I, John R. Lawless, declare:
 4         1.     I am an attorney duly licensed to practice law before all courts of the State of
 5   California and the U.S. District Court for the Central District of California and am one of
 6   the attorneys of record for Capital One Financial Corporation, Capital One, N.A., and
 7   Capital One Bank (USA), N.A. (collectively, “Capital One”). I have reviewed the file and
 8   am familiar with its contents, and as such I have personal knowledge of the facts set forth
 9   herein. I make this declaration in support of Defendants’ Unopposed Motion to Stay, or in
10   the Alternative, for an Extension of Time to Respond to Complaint.
11         2.     Attorneys from my law firm consulted with Plaintiff’s counsel in this matter,
12   who advised that Plaintiff does not oppose a stay of this case pending the JPML’s ruling
13   on the motions for transfer and consolidation.
14         I declare under penalty of perjury under the laws of the United States of America

15   that the foregoing is true and correct.

16   DATED: September 3, 2019                     KING & SPALDING LLP

17
                                                   By: /s/ _John R. Lawless___
18                                                    John R. Lawless
19
                                                       Attorneys for Defendants
20

21

22

23

24

25

26

27

28
                                              6
                          UNOPPOSED MOTION TO STAY OR EXTEND TIME
                                CASE NO. 5:19-CV-01431-JGB-SP
